Robinson, J.
The plaintiff brings this action to recover from defendant $300 for the conversion of a team of mares which the sheriff sold to him under a judgment and execution against her husband and her son. In 1915 she lived and kept house part of the time in Sawyer, North Dakota, and part of the time on an adjacent farm which was run by her husband and son, James, Sr., and James, Jr. Defendant furnished groceries and dry goods for both houses to the *113amount of $400. Then, in a suit to recover for the same, he obtained judgment against the father and son and levied on the horses in question and two other horses as the property of defendants, and caused the same to be sold by the sheriff for $526.80, and refunded to the defendants, $13.87.
The plaintiff claims the horses in question as a gift from James, Sr. Her daughter-in-law claims the other two horses as a gift from James, Jr. The jury gave the plaintiff a verdict for $350. The court gave judgment for defendant notwithstanding the verdict.
The question now presented is, Was there any evidence sufficient to sustain the verdict. Of course the plaintiff claims that the horses were given to her before the levy of the execution and were not given for any fraudulent purpose. She also claims that she worked and from her own earnings contributed about $28 toward the price of the horses. However, it appears that her husband bought and paid for the horses. He has ever kept possession of them and used them as his own and mortgaged them as his own. She has had no use of the horses and she never used them — never drove them at all. There is not the least evidence of a gift or a delivery to the plaintiff or any change of possession for even a moment.
There is positive evidence that the judgment was for household necessaries furnished the plaintiff and her husband; they were jointly liable for the debt, though she was not joined because no one supposed that she had any pi-operty. The appeal merits no consideration.
Affirmed.
Christianson, Ch. J., and Bronson and Biruzell, JJ., concur.
Grace, J., concurs in the result.